EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated February 28, 2011 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in Hancock Holding Company's Annual Report on Form 10-K for the year ended December 31, 2010.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP New Orleans, Louisiana March 21, 2011
